Name: Commission Regulation (EC) No 285/96 of 14 February 1996 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  cooperation policy;  taxation
 Date Published: nan

 Avis juridique important|31996R0285Commission Regulation (EC) No 285/96 of 14 February 1996 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice Official Journal L 037 , 15/02/1996 P. 0018 - 0018COMMISSION REGULATION (EC) No 285/96 of 14 February 1996 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Regulation (EC) No 1863/95 (2), and in particular Articles 16 (1) and 17 (1) thereof,Whereas Commission Regulation (EC) No 1162/95 (3), as last amended by Regulation (EC) No 2917/95 (4), lays down special detailed rules for the application of the system of import and export licences for cereals and rice;Whereas Commission Regulation (EC) No 1501/95 (5), as last amended by Regulation (EC) No 95/96 (6), lays down, for the application of Article 16 of Regulation (EEC) No 1766/92, measures to be taken in the event of disturbance or the threat of disturbance on the Community market and in particular the conditions for the application of export taxes;Whereas, because of the non-commercial nature of Community and national food-aid measures provided for under international agreements or other supplementary programmes, as well as other Community free supply measures, exports carried out for those purposes are excluded from the field of application of the export tax applicable to commercial exports in the event of disturbance on the cereal market; whereas the provision laid down in Article 5 of Regulation (EC) No 1162/95 should be adjusted accordingly by extending its application to cereals and cereal products;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 Article 5 of Regulation (EC) No 1162/95 is hereby amended as follows:'Article 5For the purposes of the second paragraph of Article 15 of the Commission Regulation (EC) No 1501/95 (*) and of Article 17 (10) of Regulation (EEC) No 1418/76, Section 22 of export licences shall show one of the following:- Gravamen a la exportaciÃ ³n no aplicable- Eksportafgift ikke anvendelig- Ausfuhrabgabe nicht anwendbar- Ã Ã § Ã ¥Ã ¶Ã ¡Ã ±Ã ¬Ã ¯Ã ¦Ã ¼Ã ¬Ã ¥Ã ­Ã ¯Ã ² Ã ¶Ã ¼Ã ±Ã ¯Ã ² Ã ªÃ ¡Ã ´Ã  Ã ´Ã §Ã ­ Ã ¥Ã ®Ã ¡Ã £Ã ¹Ã £Ã - Export tax not applicable- Taxe Ã l'exportation non applicable- Tassa all'esportazione non applicabile- Uitvoerbelasting niet van toepassing- Taxa de exportaÃ §Ã £o nÃ £o aplicÃ ¡vel- Vientimaksua ei sovelleta- Exportavgift icke tillÃ ¤mplig.(*) OJ No L 147, 30. 6. 1995, p. 7.`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 1995.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 February 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 181, 1. 7. 1992, p. 21.(2) OJ No L 179, 29. 7. 1995, p. 1.(3) OJ No L 117, 24. 5. 1995, p. 2.(4) OJ No L 305, 19. 12. 1995, p. 53.(5) OJ No L 147, 30. 6. 1995, p. 7.(6) OJ No L 18, 24. 1. 1996, p. 10.